DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the independent claims include the limitation “grains sintered to one another forming a sheet”. The instant claim is to a structure patent, but the limitation is indefinite because a grain here is interpreted to be a particle (not a grain as in grain boundary) and therefore after sintering the grain no longer exists but is transformed into a sheet. It is indefinite if the claim scope pertains to the intermediate product of a particle or the final product produced from sintering, whereby the grain is an immaterial feature for the purposes of examination as it does not exist in the final product. 
Additionally, recitations to the sintering of the solid electrolyte is indefinite because it is unclear of this is the same sintering as the lithium material or if it is different. The final product of the instant claim would be materially different based upon the order of sintering. The instant claim does not positively recite the limitations of the energy device established in the preamble as the limitations pertain to the intermediate product and process steps thereto. Product by process limitations are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-17, 19-21, 23-28, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holme et al (PGPUB 2015/0099188).
Claim 6: Holme teaches an electrochemical device for solid state electrochemical storage [Abstract]. The instant claim includes intermediate product limitations and active method steps in an attempt to recite structural weight for the final structure; such is not structurally limiting as the final product is to be assessed. Product by process limitations are obviated as the final product of Holme reads on all positively recited structural features. 
Because the instant claim preamble pertains to a broad “energy device” and does not specify at what point of utilization the device is (intermediate or capable of producing an electrical current on its own), and lacks features to define the specific type of energy device, the prior art teaching configurations such as Figure 29 read on the breadth of “energy device”. Energy flows through the device and therefore the configuration under broadest reasonable interpretation meets the bounds presented. 
The electrode is taught to comprise lithium [0195]. The oxide are taught to be crystalline garnets, applicant’s ceramic material, of inorganic material [0092]. The lithium material comprises grains 
Claim 13: Holme teaches an electrochemical device for solid state electrochemical storage [Abstract]. The instant claim includes intermediate product limitations and active method steps in an attempt to recite structural weight for the final structure; such is not structurally limiting as the final product is to be assessed. Product by process limitations are obviated as the final product of Holme reads on all positively recited structural features. 
Because the instant claim preamble pertains to a broad “energy device” and does not specify at what point of utilization the device is (intermediate or capable of producing an electrical current on its own), and lacks features to define the specific type of energy device, the prior art teaching configurations such as Figure 29 read on the breadth of “energy device”. Energy flows through the device and therefore the configuration under broadest reasonable interpretation meets the bounds presented. 
The electrode is taught to comprise lithium [0195]. The oxide are taught to be crystalline garnets, applicant’s ceramic material, of inorganic material [0092]. The lithium material comprises grains [0135]. The material comprises electrolyte material [0139-0179]. The energy device of the prior art teaches a composite material [0193-0196]. An electrolyte material is taught to be on the major surface of the metal particle layer [Fig 3-4]. The material is explicitly taught to comprise LCO [0195]. Holme teaches shows the material to have passage lengths greater than 10µm and at least 3µm of infiltration [Figure 35].
Holme teaches a solid electrolyte to be on both major surfaces of the electrode lithium material [Fig 4]. Holme teaches the active material to be infiltrated into the porous volume layer and current 
Claim 19: Holme teaches an electrochemical device for solid state electrochemical storage [Abstract]. The instant claim includes intermediate product limitations and active method steps in an attempt to recite structural weight for the final structure; such is not structurally limiting as the final product is to be assessed. Product by process limitations are obviated as the final product of Holme reads on all positively recited structural features. 
Because the instant claim preamble pertains to a broad “energy device” and does not specify at what point of utilization the device is (intermediate or capable of producing an electrical current on its own), and lacks features to define the specific type of energy device, the prior art teaching configurations such as Figure 29 read on the breadth of “energy device”. Energy flows through the device and therefore the configuration under broadest reasonable interpretation meets the bounds presented. 
The electrode is taught to comprise lithium [0195]. The oxide are taught to be crystalline garnets, applicant’s ceramic material, of inorganic material [0092]. The lithium material comprises grains [Fig 27; 0135]. The material comprises electrolyte material [0139-0179]. The energy device of the prior art teaches a composite material [0193-0196]. An electrolyte material is taught to be on the major surface of the metal particle layer [Fig 3-4]. The material is explicitly taught to comprise LCO [0195]. Holme teaches shows the material to have passage lengths greater than 10µm and at least 3µm of infiltration [Figure 35].
Holme teaches a solid electrolyte to be on both major surfaces of the electrode lithium material [Fig 4]. Holme teaches the active material to be infiltrated into the porous volume layer and current collector connected thereto [0195]; there is no anode in this configuration [Fig 29].


Claim 7: Holme teaches the control of density to be determined by the method of sintering whereby the density of the instant claim is obviated [0405-0486].
Claim 8: Holme teaches a solid electrolyte to be on both major surfaces of the electrode lithium material [Fig 4]. 
Claim 9: Holme teaches the active material to be infiltrated into the porous volume layer and current collector connected thereto [0195]. Alternatively, in the energy device shown in Fig 29, the electrolyte is in direct contact with a current plate. 
Claim 10: Holme teaches a configuration whereby the electrode is depicted to not have a greater than 120% footprint of the first major surface of the electrode [Fig 29].
Claim 11, 21, 28: Holme teaches shows the material to have passage lengths greater than 10µm and at least 3µm of infiltration [Figure 35]. 
Claim 12: Holme teaches a 40µm sheet produced [Fig 31; 0135].
Claim 14, 27:  Holme teaches the control of density to be determined by the method of sintering whereby the density of the instant claim is obviated [0405-0486]. The material is interpreted to broadly read on “Glassy”.
Claim 15: Holme teaches a configuration of an energy device where the current collector directly is in contact with the solid electrolyte [Fig 28-29]. 
Claim 16, 20: Holme teaches a configuration whereby the electrode is depicted to not have a greater than 120% footprint of the first major surface of the electrode [Fig 29]. The material is taught to be made of LCO [0195]. 
Claim 17: Holme teaches the electrolyte particle and electrode particle to pass through the passages [Fig 26-27]. 

Claim 25: Holme teaches a plate that drive current, applicant’s current collector, which si directly contacting the solid electrolyte [Fig 28-29].
Claim 26: Holme teaches binder as an optional feature and therefore obviates a construction being binder free [0050]. 
Claim 30: Holme teaches the material to comprise LCO [0195].
Claim 31: Holme teaches the material porosity to be variable whereby the electrode is at least 15% by volume porous along its processing to a final form [0270].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al (PGPUB 2019/0260066): Fig2 teaches porous layers within the construction.
Yamazaki (PGPUB 2016/0336617) Element 10 is the positive material with infiltration.
Li et al (PGPUB 2017/0173893) Method of forming porous articles though magnetic field application.
Hu et al (PGPUB 2020/0358086) Battery cells with connected passages [Fig 3].
Aronov (PGPUB 2020/0243842) Control of the spatially uniform resistance of metallic porous structures having interconnected channels.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723